DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Species 1, as shown in FIG. 1 was elected in the Response filed March 01, 2022 is acknowledged. Applicant identified claims 1-2 are readable on the elected Species 1. Non-elected Species, Claims 3-10 have been withdrawn from consideration. Claims 1-10 are pending.
Action on merits of claims 1-2 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
 

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-5, recites: “a second region that is a RESURF region of a second conductivity type formed in a surface portion of the first region to separate a high-side circuit and a low-side circuit from each other”.
What and where are the “high-side circuit” and “low-side circuit”?


Claim 2 recites: The semiconductor device according to claim 1, wherein when the seventh region (61) has an impurity concentration indicated as N [cm-3] and a depth indicated as t [cm], a relationship, N x t > 6.9 x 1011 cm-2 is satisfied.
The claimed unit “cm-2” signifies dopant dose of the seven region (14). 
The “dopant dose” is the amount of dopants being used during the formation of seven region 14. The “dopant dose” does not exist in the product, only the concentration (N[cm-3]) is.    
    PNG
    media_image1.png
    23
    44
    media_image1.png
    Greyscale
Claim 2 is indefinite because the limitation “N x t > 6.9 x 1011 cm-2” directs to a process (dopant dose cm-2) instead of a product (dopant concentration cm-3). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHIKAWA (US. Pub. No. 2017/0345887).
With respect to claim 1, ICHIKAWA teaches a semiconductor device as claimed including: 
a semiconductor substrate formed with a first region (3) of a first conductivity type (p);5 

a third region (11) of the second conductivity type (n) formed at least in a bottom portion of the second region (4) close to the high-side circuit, having a higher peak 10concentration (n+) of impurities than the second region (4); and
a MOSFET using the second region (4) as a drift layer, 
the MOSFET including: 
a fourth region (10) serving as a drain region of the second conductivity type (n) formed in the surface portion of the second region (4), having a higher peak concentration (+) of 15 impurities than the second region (4); 
a sixth region (8) serving as a source region of the second conductivity type (n) formed in a surface portion of a fifth region (54) of the first conductivity type (p) or in a surface portion of the first region (3), in a region closer to the low-side circuit than the fourth region (10), the fifth region (54) being provided in the second region (4); 20
a first thermal oxide film (13) formed on a surface of the second region (4), in a region between the fourth region (10) and the sixth region (8); and 
a seventh region (61) of the second conductivity type (n) formed in a surface portion of the second region (4) below the first thermal oxide film (13), having a higher peak concentration (n) of impurities than the second region (4), 
27wherein an end portion (63) of the seventh region (61) close to the low-side circuit is located closer to the low-side circuit than an end portion of the third region (11) close to the low-side circuit. (See FIG. 3). 5  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ICHIKAWA ‘887.
For anticipation, As best understood by Examiner, ICHIKAWA teaches the semiconductor device as described in claim 1 above including the seven region (61) of the second conductivity type (n) formed in a surface portion of the second region (4) below the first thermal oxide film (13), having a higher peak concentration (n) of impurities than the second region (4), 
wherein when the seventh region (61) has an impurity concentration (E16 to E17 cm-3) indicated as N [cm-3] and a depth indicated as t [cm], a relationship, N x t > 6.9 x 1011 cm-2 is satisfied.

Therefore, claim 2 is anticipated by ICHKAWA.

Alternatively, for obviousness, As best understood by Examiner, ICHIKAWA teaches the semiconductor device as described in claim 1 above including the seven region (61) of the second conductivity type (n) having a doping concentration of E16 to E17 cm-3. 
11 cm-2 , where N is impurity concentration (cm-3) and t is the depth. 
However, ICHIKAWA teaches the seven region 61 having an impurity concentration of E16 to E17 cm-3.
Therefore, the N x t > 6.9 x 1011 cm-2 can be easily determined from the concentration of E16 to E17 cm-3.        
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829